        Case 4:19-cv-00037-DC-DF Document 29 Filed 05/03/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                PECOS DIVISION

MARY CATHERINE “KATIE”                         §
SANCHEZ,                                       §
      Plaintiff,                               §
                                               §
v.                                             §       NO. 4:19-CV-00037
                                               §
PRESIDIO COUNTY, TEXAS and                     §
FRANCES GARCIA in her individual               §
capacity,                                      §
         Defendants                            §

                        DEFENDANTS’ PRE-TRIAL SUBMISSIONS

       Defendants Presidio County, Texas and Frances Garcia (collectively, “Defendants”) file

and serve their pre-trial submissions pursuant to Local Rule CV-16(e) and the Court’s Text

Order of August 10, 2020 Setting the Final Pretrial Conference for May 17, 2021 as follows:

                                I. VOIR DIRE QUESTIONS

       1.      Pursuant to Local Rule CV-16(e)(1), Defendants submit Exhibit 1 as the list of

proposed questions Defendants request the Court to ask prospective jurors.

                      II. STATEMENT OF DEFENDANTS’ CLAIMS

       2.      Pursuant to Local Rule CV-16(e)(2), Defendants submit the following statement

of their claims/defenses:

       Presidio County’s decision to eliminate the Office of Management and Budget (OMB)

was an independent decision made by the Commissioners Court to remove duplication in

departments and as a cost saving measure. The same functions of the OMB were either already

being performed or could be performed by other constitutional and statutorily mandated

departments that were budgeted and contained within the County. Plaintiff Katie Sanchez’s
         Case 4:19-cv-00037-DC-DF Document 29 Filed 05/03/21 Page 2 of 5




decision to run in the primary against Frances Garcia for County Treasurer in 2014 and 2018 did

not cause or result in any alleged adverse employment action. Further, Sanchez’s right to engage

in protected speech as part of the campaign was not outweighed by the Defendants’ interest in

promoting governmental efficiency.

        Frances Garcia did not lobby or advocate for the elimination of the OMB in the County

Judge’s office. Even if she did, her conduct was protected by the First Amendment and her

obligations and duties as County Treasurer in advocating for good financial management and

operational efficiencies of the County. Garcia is also protected by qualified immunity. Garcia

cannot be held liable for the decision of the Commissioners Court to eliminate the OMB because

she was not the final decision maker or policy making official regarding the creation or

elimination of departments in Presidio County. Regardless, Presidio County would have made

the same decision even if Sanchez had not run for County Treasurer in 2014 or 2018 because

OMB was a duplicate and unnecessary department and eliminating OMB would save money.

                        III. LIST OF PROPOSED STIPULATED FACTS

        3.      Pursuant to Local Rule CV-16(e)(3), Defendants propose to stipulate to the

following facts:

        a.      Plaintiff ran against Frances Garcia for County Treasurer in the Democratic

                primary elections in 2014 and 2018.

        b.      The OMB was created in the office of the Presidio County Judge in 2014.

        c.      The Presidio County Commissioners Court voted to eliminate the OMB at a duly

                called and noticed meeting of the Commissioners Court on August 22, 2018.

        d.      The elimination of the OMB became effective October 1, 2018.




DEFENDANTS’ PRE-TRIAL SUBMISSIONS – PAGE 2
         Case 4:19-cv-00037-DC-DF Document 29 Filed 05/03/21 Page 3 of 5




        e.      After the August 22, 2018 vote, Plaintiff applied for and took another position

                with the Presidio County Sheriff’s Department.

        f.      Plaintiff started working for the Presidio County Sheriff’s Department on August

                27, 2018.

        g.      Plaintiff made more money at her new position, and maintained the same County

                benefits at Presidio County Sheriff’s Department as she received in her position as

                Director of the OMB.

                                       IV. LIST OF EXHIBITS

        4.      Pursuant to Local Rule CV-16(e)(4), Defendants submit Exhibit 2 identifying

each exhibit separately and identifying those exhibits which Defendants expect to offer into

evidence (except those to be used for impeachment only) and those which Defendants may offer

if the need arises.

                                      V. LIST OF WITNESSES

        5.      Pursuant to Local Rule CV-16(e)(5), Defendants submit Exhibit 3 identifying the

name of each witness (except those to be used for impeachment only) identifying those whom

the party expects to present and those whom the party may call if the need arises.

                               VI. DEPOSITION DESIGNATIONS

        6.      Pursuant to Local Rule CV-16(e)(6), Defendants submit Exhibit 4 which

identifies those witnesses whose testimony is expected to be presented by means of a deposition.

                            VII.        PROPOSED JURY INSTRUCTIONS

        7.      Pursuant to Local Rule CV-16(e)(7), Defendants submit Exhibit 5 which includes

proposed jury instructions and verdict forms.




DEFENDANTS’ PRE-TRIAL SUBMISSIONS – PAGE 3
         Case 4:19-cv-00037-DC-DF Document 29 Filed 05/03/21 Page 4 of 5




          VIII. PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW

        8.      Pursuant to Local Rule CV-16(e)(8), Defendants do not submit proposed findings

of fact and conclusions of law because this matter will be tried to a jury. Plaintiff has demanded

a jury trial.

                                        IX. MOTION IN LIMINE

        9.      Pursuant to Local Rule CV-16(e)(9), Defendants submit Exhibit 6 as their motion

in limine.

                         X. ESTIMATE PROBABLE LENGTH OF TRIAL

        10.     Pursuant to Local Rule CV-16(e)(10), Defendants estimate that the probable

length of trial of the above styled matter is 3 days inclusive of voir dire and jury selection.

         SIGNED and DATED this 3rd day of May, 2021.

                                                  Respectfully submitted,

                                                  JACKSON WALKER L.L.P.
                                                  136 W. Twohig Ave., Suite B
                                                  San Angelo, Texas 76903
                                                  (325) 481-2560
                                                  (325) 481-2585 - Facsimile


                                                  By: /s/ Jon Mark Hogg
                                                     Jon Mark Hogg
                                                     State Bar No. 00784286
                                                     jmhogg@jw.com
                                                     Amanda N. Crouch
                                                     State Bar No. 24077401
                                                     acrouch@jw.com

                                                  ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ PRE-TRIAL SUBMISSIONS – PAGE 4
         Case 4:19-cv-00037-DC-DF Document 29 Filed 05/03/21 Page 5 of 5




                                   CERTIFICATE OF SERVICE

       This is to certify that on the 3rd day of May, 2021, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notice of such filing to all
attorneys of record on file.


                                              /s/ Jon Mark Hogg
                                              Jon Mark Hogg




DEFENDANTS’ PRE-TRIAL SUBMISSIONS – PAGE 5
